Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2022 and 11/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites “A method for determining an in-situ pore pressure in a formation rock (This limitation pertains to a mathematical calculation.  Determining an in-situ pore pressure is considered to be a mathematical calculation, therefor this is considered to be an abstract idea), the method comprising: acquiring well log data from at least one logging tool (This limitation is considered to be mere data gathering. Acquiring well data from a logging tool without any details of the generation of the data from the logging tool or the means of acquisition is considered to be mere data gathering. Mere data gathering does not integrate into a practical application. Acquiring well log data is well understood in the art, as can be evidenced by US20170235016 and US20220043176); calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock (This limitation pertains to a mathematical calculation.  Calculating a cation-exchange capacity is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume (This limitation pertains to a mathematical calculation.  Calculation a mole fraction of fixed charges is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); determining a formation temperature (This limitation pertains to a mathematical calculation.  Determining formation temperature is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, a surface temperature, a hydrostatic pressure, an overburden stress, and an in-situ water activity (This limitation pertains to a mathematical calculation.  Calculating an in-situ pore pressure is considered to be a mathematical calculation, therefor this is considered to be an abstract idea); outputting the in-situ pore pressure of the formation rock (This limitation is considered to be insignificant extra-solution activity. Outputting data is considered to be an insignificant extra-solution activity. Outputting of pore pressure data is known in the art as can be evidenced by CN104563927A and US20150267527. Insignificant extra-solution activity does not integrate into a practical application); and using the in-situ pore pressure in a wellbore stability model to monitor and maintain stability of the formation rock (This limitation is considered to be insignificant extra-solution activity. Using the pore pressure in a model to monitor and maintain stability without details of how the monitoring and maintaining is occurring is considered to be a mere instruction to implement an abstract idea. Using pore pressure to monitor and maintain stability of formation is known in the art as can be evidenced by CN104563927A and US20170235016. Insignificant extra-solution activity does not integrate into a practical application).” 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claims subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim and all claims dependent upon it are considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the limitations are towards determining pore pressure and temperature and calculation of variables to be use for the determination of the pore pressure which constitute an abstract ideas, because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exception. Specifically under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). These limitations are treated by the Examiner as belonging to the mathematical concept grouping.
Similar limitations comprise the abstract ideas of claims 2-12.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claim comprises the additional element of “acquiring well log data from at least one logging tool” is considered to be an insignificant extra-solution activity of merely data gathering since it is just provides the well log data and not the means. Merely data gathering does not integrate into the judicial exception into a practical application and is known in the art as evidenced by US20170235016 and US20220043176. The additional limitation of “outputting the in-situ pore pressure of the formation rock” is considered to be insignificant extra-solution activity. Outputting data is considered to be an insignificant extra-solution activity. Outputting of pore pressure data is known in the art as can be evidenced by CN104563927A and US20150267527.  The additional limitation of “using the in-situ pore pressure in a wellbore stability model to monitor and maintain stability of the formation rock” is considered to be insignificant extra-solution activity. Using the pore pressure in a model to monitor and maintain stability without details of how the monitoring and maintaining is occurring is considered to be a mere instruction to implement an abstract idea. Using pore pressure to monitor and maintain stability of formation is known in the art as can be evidenced by CN104563927A and US20170235016. In conclusion, the claim limitations do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, as discussed in the above evaluation Step 2A, the above claim does not include additional elements to amount to significantly more than the judicial exception, so the claim fails Step 2B analysis.
The claim, therefor, is not patent eligible.
With regards to the dependent claims, claims 2-12 provide additional features/steps which are part of the determination of the pore pressure as detailed in claim 1, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 2-12 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Independent Claim 13 details the same limitations as Claim 1, with the difference in evaluation being in Step 1 as the category of subject matter for Claim 13 is considered to be a machine rather than a process. The claim, therefor, is not patent eligible. With regards to the dependent claims, claims 14-15 provide additional features/steps which are part of the electronic device for the determination of the pore pressure as detailed in claim 13, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 14-15 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 
Independent Claim 16 details the same limitations as Claim 1, with the difference being the preamble being a computer storage medium that stores the process. The claim, therefor, is not patent eligible. With regards to the dependent claims, claims 17-18 provide additional features/steps which are part of the electronic device for the determination of the pore pressure as detailed in claim 13, so these limitations should be considered part of an expanded abstract idea of the independent claim. Dependent claims 17-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea, as detailed below: there is no additional elements in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea) or integrate it into a practical application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN104563927A) in view of Nguyen (Nguyen, Vinh; “Incorporating Electrokinetic Effects in the porochemoelastic inclined wellbore formulation and solution”, Annals of the Brazilian Academy of Sciences, 09/10/2008; Presented in IDS dated 11/12/2020, NPL Document #7) and Southwick (US20150197685).
	In regards to Claim 1, Huang teaches “A method for determining an in-situ pore pressure in a formation rock (calculating pore pressure – [0075]), the method comprising: acquiring well log data from at least one logging tool (pressure profile can be obtained by calculation based on the logging data – [0066]); determining a formation temperature (formation temperature determined due to calculation with geothermal gradient – [0078]); calculating the in-situ pore pressure (determination of pore pressure, calculation, equations (2)-(5)); outputting the in-situ pore pressure of the formation rock (well bore stability method with determination of the pore pressure as step 2 – [0013]); and using the in-situ pore pressure in a wellbore stability model to monitor and maintain stability of the formation rock (adjusting operations based on results to maintain stability as step 7 of well bore stability method – [0018]).”
	Huang does not teach “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume; calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity.”
Nguyen teaches “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume (                        
                            
                                
                                    m
                                
                                
                                    f
                                    c
                                
                            
                            =
                            
                                
                                    10
                                    *
                                    C
                                    E
                                    C
                                    (
                                    1
                                    -
                                    ϕ
                                    )
                                    
                                        
                                            ρ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    ϕ
                                
                            
                        
                    , mfc is mole fraction of fixed charges, CEC is cation exchange capacity, phi is porosity, rho is grain density, V is water molar volume – Nguyen NPL, Page 206, Equation 47); calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity (Osmotic pressure is the molar concentration times gas constant times Temperature, so the molar concentration would relate to the mole fraction of fixed charges, water activity, and volume, as seen given in equations 52, including the incorporation of equation 48, with the relations between pore pressure and stresses given by equations (129)-(134)).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang to incorporate the teaching of Nguyen for the calculation and determination of the pore pressure based off the mole fraction of fixed charges. Doing so would improve the wellbore stability analysis. Nguyen does not explicitly teach the usage of the surface temperature for the calculation of the in-situ pore pressure, but it would be obvious with the combination of Huang in view of Nguyen since Huang teaches the use of the geothermal gradient which would incorporate the relation between the temperature at the depth and the surface temperature.
	Huang in view of Nguyen does not teach the in-situ pore pressure calculation using the hydrostatic pressure. It is known in the art that the pore pressure is related to the normal pressure and abnormal pressure, where the normal pressure is hydrostatic pressure and the abnormal pressure are other sources of pressure.  This is evidenced by Drilling Formulas (Drilling Formulas, www.drillingformulas.com/understand-about-formation-pressure/, October 30, 2009) and Nguyen527 (US20150267527).
	Huang in view of Nguyen does not teach “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock.”
	Southwick teaches “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock (cation exchange capacity for formation calculated through equations 3 with volume incorporation included in equations 4 and 5 – [0044]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang in view of Nguyen to incorporate the teaching of Southwick to calculate the cation-exchange capacity with volume. Doing so would improve the production of the reservoir.

	In regards to Claim 2, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Huang further teaches “determining the formation temperature comprises calculating the formation temperature and/or measuring the formation temperature (formation temperature determined due to calculation with geothermal gradient – [0078]).”

	In regards to Claim 9, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Southwick further teaches “calculating the cation-exchange capacity comprises multiplying the volume fraction with the cation-exchange capacity separately for each of the minerals in the formation to obtain a cation-exchange product for each of the minerals in the formation rock and adding each product (cation exchange capacity for formation calculated through equations 3 with volume incorporation included in equations 4 and 5 – [0044]).”

	In regards to Claim 10, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Nguyen further teaches “calculating the mole fraction of fixed charges comprises multiplying the cation-exchange capacity by (1 - the porosity of the formation rock) by the grain density of the formation rock and by the water molar volume to obtain a mole fraction product, and dividing the mole fraction product by the porosity (                        
                            
                                
                                    m
                                
                                
                                    f
                                    c
                                
                            
                            =
                            
                                
                                    10
                                    *
                                    C
                                    E
                                    C
                                    (
                                    1
                                    -
                                    ϕ
                                    )
                                    
                                        
                                            ρ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    ϕ
                                
                            
                        
                    , mfc is mole fraction of fixed charges, CEC is cation exchange capacity, phi is porosity, rho is grain density, V is water molar volume – Nguyen NPL, Page 206, Equation 47).”

	In regards to Claim 11, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Huang further teaches “determining the formation temperature at a depth comprises calculating the formation temperature by multiplying the surface temperature of the formation rock by the depth and by a geothermal gradient (formation temperature determined due to calculation with geothermal gradient – [0078]).”

	In regards to Claim 12, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Nguyen further teaches “calculating the in-situ pore pressure comprises adding a hydrostatic pore pressure and a factor calculated from the mole fraction of fixed charges, the formation temperature, the overburden stress, and the in-situ water activity (Osmotic pressure is the molar concentration times gas constant times Temperature, so the molar concentration would relate to the mole fraction of fixed charges, water activity, and volume, as seen given in equations 52, including the incorporation of equation 48, with the relations between pore pressure and stresses given by equations (129)-(134)).”
Nguyen does not explicitly teach the usage of the surface temperature for the calculation of the in-situ pore pressure, but it would be obvious with the combination of Huang in view of Nguyen since Huang teaches the use of the geothermal gradient which would incorporate the relation between the temperature at the depth and the surface temperature.
	Huang in view of Nguyen does not teach the in-situ pore pressure calculation using the hydrostatic pressure. It is known in the art that the pressure is related to the normal pressure and abnormal pressure, where the normal pressure is hydrostatic pressure and the abnormal pressure are other sources of pressure.  This is evidenced by Drilling Formulas (Drilling Formulas, www.drillingformulas.com/understand-about-formation-pressure/, October 30, 2009) and Nguyen527 (US20150267527).

	In regards to Claim 13, Huang teaches “An electronic device comprising a computer processor coupled to at least one logging tool (computer data acquisition system – [0015]), wherein the logging tool is configured to acquire well log data in a formation rock (pressure profile can be obtained by calculation based on the logging data – [0066]), and wherein the electronic device comprises functionality for: acquiring well log data from at least one logging tool (pressure profile can be obtained by calculation based on the logging data – [0066]); determining a formation temperature (formation temperature determined due to calculation with geothermal gradient – [0078]); calculating the in-situ pore pressure (determination of pore pressure, calculation, equations (2)-(5)); outputting the in-situ pore pressure of the formation rock (well bore stability method with determination of the pore pressure as step 2 – [0013]); and using the in-situ pore pressure in a wellbore stability model to monitor and maintain stability of the formation rock (adjusting operations based on results to maintain stability as step 7 of well bore stability method – [0018]).”
	Huang does not teach “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume; calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity.”
Nguyen teaches “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume (                        
                            
                                
                                    m
                                
                                
                                    f
                                    c
                                
                            
                            =
                            
                                
                                    10
                                    *
                                    C
                                    E
                                    C
                                    (
                                    1
                                    -
                                    ϕ
                                    )
                                    
                                        
                                            ρ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    ϕ
                                
                            
                        
                    , mfc is mole fraction of fixed charges, CEC is cation exchange capacity, phi is porosity, rho is grain density, V is water molar volume – Nguyen NPL, Page 206, Equation 47); calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity (Osmotic pressure is the molar concentration times gas constant times Temperature, so the molar concentration would relate to the mole fraction of fixed charges, water activity, and volume, as seen given in equations 52, including the incorporation of equation 48, with the relations between pore pressure and stresses given by equations (129)-(134)).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang to incorporate the teaching of Nguyen for the calculation and determination of the pore pressure based off the mole fraction of fixed charges. Doing so would improve the wellbore stability analysis. Nguyen does not explicitly teach the usage of the surface temperature for the calculation of the in-situ pore pressure, but it would be obvious with the combination of Huang in view of Nguyen since Huang teaches the use of the geothermal gradient which would incorporate the relation between the temperature at the depth and the surface temperature.
	Huang in view of Nguyen does not teach the in-situ pore pressure calculation using the hydrostatic pressure. It is known in the art that the pressure is related to the normal pressure and abnormal pressure, where the normal pressure is hydrostatic pressure and the abnormal pressure are other sources of pressure.  This is evidenced by Drilling Formulas (Drilling Formulas, www.drillingformulas.com/understand-about-formation-pressure/, October 30, 2009) and Nguyen527 (US20150267527).
	Huang in view of Nguyen does not teach “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock.”
	Southwick teaches “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock (cation exchange capacity for formation calculated through equations 3 with volume incorporation included in equations 4 and 5 – [0044]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang in view of Nguyen to incorporate the teaching of Southwick to calculate the cation-exchange capacity with volume. Doing so would improve the production of the reservoir.

	In regards to Claim 16, Huang teaches “A non-transitory computer storage medium comprising program instructions (computer data acquisition performing process – [0033]), that when executed, are configured to perform a method for determining an in-situ pore pressure in a formation rock (calculating pore pressure – [0075]), the method comprising: acquiring well log data from at least one nuclear logging tool (pressure profile can be obtained by calculation based on the logging data – [0066]); determining a formation temperature (formation temperature determined due to calculation with geothermal gradient – [0078]); calculating the in-situ pore pressure (determination of pore pressure, calculation, equations (2)-(5)); outputting the in-situ pore pressure of the formation rock (well bore stability method with determination of the pore pressure as step 2 – [0013]) and using the in-situ pore pressure in a wellbore stability model to monitor and maintain stability of the formation rock (adjusting operations based on results to maintain stability as step 7 of well bore stability method – [0018]).”
Huang does not teach “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume; calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity.”
Nguyen teaches “calculating a mole fraction of fixed charges using the cation-exchange capacity, a porosity of the formation rock, a grain density of the formation rock, and a water molar volume (                        
                            
                                
                                    m
                                
                                
                                    f
                                    c
                                
                            
                            =
                            
                                
                                    10
                                    *
                                    C
                                    E
                                    C
                                    (
                                    1
                                    -
                                    ϕ
                                    )
                                    
                                        
                                            ρ
                                        
                                        
                                            s
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            0
                                        
                                        
                                            f
                                        
                                    
                                
                                
                                    ϕ
                                
                            
                        
                    , mfc is mole fraction of fixed charges, CEC is cation exchange capacity, phi is porosity, rho is grain density, V is water molar volume – Nguyen NPL, Page 206, Equation 47); calculating the in-situ pore pressure using the mole fraction of fixed charges, the formation temperature, an overburden stress, and an in-situ water activity (Osmotic pressure is the molar concentration times gas constant times Temperature, so the molar concentration would relate to the mole fraction of fixed charges, water activity, and volume, as seen given in equations 52, including the incorporation of equation 48, with the relations between pore pressure and stresses given by equations (129)-(134)).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang to incorporate the teaching of Nguyen for the calculation and determination of the pore pressure based off the mole fraction of fixed charges. Doing so would improve the wellbore stability analysis. Nguyen does not explicitly teach the usage of the surface temperature for the calculation of the in-situ pore pressure, but it would be obvious with the combination of Huang in view of Nguyen since Huang teaches the use of the geothermal gradient which would incorporate the relation between the temperature at the depth and the surface temperature.
	Huang in view of Nguyen does not teach the in-situ pore pressure calculation using the hydrostatic pressure. It is known in the art that the pressure is related to the normal pressure and abnormal pressure, where the normal pressure is hydrostatic pressure and the abnormal pressure are other sources of pressure.  This is evidenced by Drilling Formulas (Drilling Formulas, www.drillingformulas.com/understand-about-formation-pressure/, October 30, 2009) and Nguyen527 (US20150267527).
	Huang in view of Nguyen does not teach “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock.”
	Southwick teaches “calculating a cation-exchange capacity using a volume fraction and a cation- exchange capacity for each mineral in the formation rock (cation exchange capacity for formation calculated through equations 3 with volume incorporation included in equations 4 and 5 – [0044]).”
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Huang in view of Nguyen to incorporate the teaching of Southwick to calculate the cation-exchange capacity with volume. Doing so would improve the production of the reservoir.
	
In regards to Claim 18, Huang in view of Nguyen and Southwick details the claimed invention as discussed above and Huang further teaches “the wellbore stability model specifies one or more of a composition, a quantity, a weight, a type, and an injection pressure of drilling fluid (process of stability of the wellbore includes water content of shale samples – [0022], [0027]).”

Claims 3-4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nguyen, Southwick, and Sayers (US20220043176).
	In regards to Claim 3, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises gamma ray log data and wherein the method comprises using the gamma ray log data to determine a clay content of the formation rock.”
	Sayers teaches “the well log data comprises gamma ray log data and wherein the method comprises using the gamma ray log data to determine a clay content of the formation rock (well data can be obtained from gamma-ray data logs – [0071]; clays associated with higher gamma-ray readings – [0077]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen and Southwick to incorporate the teaching of Sayers to use gamma ray log data for the well logging data. Doing so would improve the determination of the pore pressure from seismic data.

	In regards to Claim 4, Huang in view of Nguyen, Southwick, and Sayers details the claimed invention as discussed above and Southwick further teaches “calculating the cation-exchange capacity is performed using the clay content of the rock formation (cation exchange capacity for formation calculated through equations 3 with volume incorporation included in equations 4 and 5 – [0044]).”

In regards to Claim 7, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises photoelectric log data, density log data, and neutron porosity log data.”
Sayers further teaches “the well log data comprises photoelectric log data, density log data, and neutron porosity log data (well data from density data logs, neutron data logs – [0071]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen and Southwick to incorporate the teaching of Sayers to use gamma ray log data for the well logging data. Doing so would improve the determination of the pore pressure from seismic data.

	In regards to Claim 14, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises gamma ray log data and wherein the electronic device further comprises functionality for: determining a clay content of the formation rock using the gamma ray log data.”
Sayers teaches “the well log data comprises gamma ray log data and wherein the electronic device further comprises functionality for: determining a clay content of the formation rock using the gamma ray log data (well data can be obtained from gamma-ray data logs – [0071]; clays associated with higher gamma-ray readings – [0077]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen and Southwick to incorporate the teaching of Sayers to use gamma ray log data for the well logging data. Doing so would improve the determination of the pore pressure from seismic data.

	In regards to Claim 17, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises gamma ray log data.”
Sayers teaches “the well log data comprises gamma ray log data (well data can be obtained from gamma-ray data logs – [0071]; clays associated with higher gamma-ray readings – [0077]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen and Southwick to incorporate the teaching of Sayers to use gamma ray log data for the well logging data. Doing so would improve the determination of the pore pressure from seismic data.

Claims 5-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nguyen, Southwick, and Prioul (US20170235016).
	In regards to Claim 5, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises elemental capture spectroscopy log data and/or X-ray diffraction mineralogy log data.”
	Prioul teaches “the well log data comprises elemental capture spectroscopy log data and/or X-ray diffraction mineralogy log data (measurements can be performed by x-ray diffraction – [0014]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen, Southwick, and Sayers to incorporate the teaching of Prioul to use x-ray diffraction for well logging data. Doing so would improve determination of in situ properties in a wellbore.

	In regards to Claim 6, Huang in view of Nguyen, Southwick, and Prioul details the claimed invention as discussed above and Prioul further teaches “the method comprises determining mineral types and volume fractions for the minerals in the formation rock using the capture spectroscopy log data and/or the X-ray diffraction mineralogy log data (mineralogy data is measured with volume fractions – [0037]; measurements by x-ray diffraction – [0014]).”

	In regards to Claim 15, Huang in view of Nguyen and Southwick details the claimed invention as discussed above except for “the well log data comprises elemental capture spectroscopy log data and/or the X-ray diffraction mineralogy log data  (measurements can be performed by x-ray diffraction – [0014]) and wherein the electronic device further comprises functionality for: determining mineral types and volume fractions for the minerals in the formation rock using the capture spectroscopy log data and/or the X-ray diffraction mineralogy log data.”
	Prioul teaches “the well log data comprises elemental capture spectroscopy log data and/or the X-ray diffraction mineralogy log data and wherein the electronic device further comprises functionality for: determining mineral types and volume fractions for the minerals in the formation rock using the capture spectroscopy log data and/or the X-ray diffraction mineralogy log data (mineralogy data is measured with volume fractions – [0037]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen, Southwick, and Sayers to incorporate the teaching of Prioul to use x-ray diffraction for well logging data. Doing so would improve determination of in situ properties in a wellbore.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nguyen, Southwick, Sayers and Prioul (US20170235016).
In regards to Claim 8, Huang in view of Nguyen, Southwick, and Sayers details the claimed invention as discussed above except for “the method comprises determining mineral types and volume fractions for the minerals in the formation rock using the photoelectric log data, the density log data, and/or the neutron porosity log data.”
Prioul teaches “the method comprises determining mineral types and volume fractions for the minerals in the formation rock using the photoelectric log data, the density log data, and/or the neutron porosity log data (density log used for volume fraction estimations of rock components – [0039]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang in view of Nguyen, Southwick, and Sayers to incorporate the teaching of Prioul to use density log data for the determination of rocks and volumes. Doing so would improve determination of in situ properties in a wellbore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863              

/TARUN SINHA/Primary Examiner, Art Unit 2863